Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 5/31/2022.

As filed, claims 1, 12, 22-24, 27, 30, and 31 are pending; claims 20, 26, 32-34, 36-40, 43, 49, and 53 are withdrawn; and claims 2-11, 13-19, 21, 25, 28, 29, 35, 41, 42, 44-48, 50-52, and 54 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2022 has been considered by the Examiner except Cite No. 7 and 8 under the sections of “NON-PATENT LITERATURE DOCUMENTS”, where they were lined through.  
In order to consider the Non Patent Literature documents, a clear copy of the cited reference is needed.


Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 5/31/2022, with respect to claims 1, 2, 12, 14, 22-24, 27, 30, and 31, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.
The improper Markush grouping rejection of claims 1, 2, 12, 14, 22-24, 27, 30, and 31 is withdrawn per amendments and cancellation of claims 2 and 14.

The § 112(b) indefinite rejection of claims 1, 2, 12, 14, 22-24, 27, 30, and 31 is withdrawn per amendments and cancellation of claims 2 and 14.

The § 112 fourth paragraph rejection of claim 2 is withdrawn per cancellation of the claim.

The § 102(a)(1) rejection of claims 1, 2, 12, 14, 22-24, 27, and 31 by Lubisch is withdrawn per amendments and cancellation of claims 2 and 14.

The § 103(a) rejection of claim 30 by Lubisch is withdrawn per amendments.

The claim objection of claims 1, 2, and 31 is withdrawn per amendments and cancellation of claim 2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 22, 27, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 1645311-45-0, hereinafter CAS450.

For claims 1, 12, 22, 27, and 31, CAS450 teaches the following compound or pharmaceutical composition thereof (with unbuffered water), which meets all the limitations of these claims.

    PNG
    media_image1.png
    225
    266
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    46
    616
    media_image2.png
    Greyscale

Wherein in instant formula (I-a): instant variable R6 is H; instant variable R8 is -COR1, wherein instant variable R1 is NH2; instant variable A5 is CH2; instant variable A7 is a single bond; and instant variable A6 is unsubstituted phenyl; instant variables R7 and R9 are H; instant variables R10  and R12 are F; and instant variable R11 is Cl.

Allowable Subject Matter
Claims 23, 24, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 12, 22, 27, and 31 are rejected.
Claims 23, 24, and 30 are objected.
Claims 20, 26, 32-34, 36-40, 43, 49, and 53 are withdrawn.
Claims 2-11, 13-19, 21, 25, 28, 29, 35, 41, 42, 44-48, 50-52, and 54 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626